Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 10/13/2021. Applicant’s election with traverse of Invention II, Species D, claims 9-11 and 13-15, is acknowledged. 
The traversal is on the grounds that restriction between inventions I and II has not been properly stablished since the office has failed to describe a materially different product as the method includes a controller for practicing the method (claim 3). This is not persuasive. The burden of criterion (1) has been met since the method, as claimed in claim 1, does not include a controller and, therefore, a materially different product that includes a controller (claim 9) can practiced the method of claim 1.
The traversal is also on the grounds that, with respect to Species F, Applicant’s specification states at page 50, lines 16-18 that “any of the above systems or combination of systems may further comprise a heat exchange loop, the heat exchange loop disposed at least partially within an exhaust passage of an engine system” and, as such, any of species A-E may include elements cited for Species F and therefore claim 13 should be included with the elected species This is found persuasive. 
Amended claims 1-5 and 7-9 are acknowledged. Claims 16-20 are cancelled. Claims 1-8 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species. Claims 9-11 and 13-15 have been examined and addressed on their merits in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both the heat exchange region of the thermal battery and the exhaust inlet tube of the thermal battery.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Claim Objections
Claims 9-11 and 13-15 are objected to because of the following informalities:  
Regarding claim 1, line 10, “…on the device when coolant within…” should read –…on the device when the coolant within…--. 
Regarding claims 10-11 and 13-15, they are objected by virtue of their dependency on claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the “coolant” of line 4 is the same as the “coolant” of lines 7 and 10 of claim 1.
For the purpose of this examination, and based on the instant specification, the claim has been interpreted to mean:
--…comprising a second coolant circulating there-through, for…---
Regarding claim 14, it is unclear if the “a temperature sensor” of line 6 is the same as the “a temperature sensor” of line 8 of claim 1.

--…via output from the temperature sensor positioned…---

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dixler et al. (US 2014/0158340, herein “Dixler”) in view of Al-Hallah et al. (US 2014/0079978, herein, “Al-Hallaj”).
Regarding claim 9, Dixler discloses: 
a thermal battery system (10) (fig. 1) comprising:
a thermal storage device (330) including a phase change material (320) (fig. 1) [par. 0031, lines 1-5];
a coolant valve (230) [par. 0042, lines 1-5] adjustable between a first position and a second position to selectively couple the thermal storage device (330) to an engine coolant circuit (322) (figs 1 and 8) and regulate an amount of coolant circulating through the thermal storage device (330) [par. 0042, lines 6-10 and par. 0044, lines 18-20];
a temperature sensor (170, 180) for estimating a temperature of the device (330) [par. 0045, lines 4-8]; and
a controller (250) with non-transitory computer readable instructions for:
estimating the temperature of the device (330) when coolant within the device (330) has stopped for more than a threshold duration [par. 0045, lines 4-6] (it is noted, Dixler uses a controller -250- to, based on the temperature of coolant from sensor -170-, to start coolant flow, which implies that the coolant within the device -330- has stopped for more than the first threshold temperature duration, see par. 0044, lines 13-16); and 

Dixler does not disclose: 
the thermal storage device including a first phase change material having a first phase change temperature and a second phase change material having a second, different phase change temperature.
The use of energy storage systems including two different phase change materials (e.g., each having a different phase change temperature) to improve efficiency of thermal energy removal, is known in the art. Al-Hallaj, for instance, also directed to a thermal management system of a thermal storage device (fig. 1) comprising cells (12) to form a battery module (10), teaches the energy storage system including two different phase change materials (16 and 30) comprising two different melting points for the purpose of improving efficiency of thermal energy removal [par. 0013, lines 1-4].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dixler the concept of having a thermal storage device comprising two phase change materials with different melting points taught by Al-Hallaj, in order to improve efficiency of thermal energy removal.
Regarding claim 14, Dixler discloses: 
the controller (250) being further configured with instructions stored in memory for: 
in response to a request for an estimate of the state of charge of the device, 
stopping coolant flow through the device (330) for a duration [par. 0044, lines 7-11] (it is noted, the fact that the controller -250- may sense when the first temperature sensor has reached a second threshold temperature, comprises an amount of time); 
resuming coolant flow after waiting the duration [par. 0044, lines 11-13], and 

Regarding claim 15, the combination of  Dixler and Al-Hallaj discloses: 
the duration being an amount of time for coolant included within the device (Dixler, 330) and internal components of the device (Dixler, 330) including the phase change materials (Al-Hallaj), to reach thermal equilibrium [Dixler, par. 0044, lines 5-11], and where the duration is calculated based on a most recent coolant temperature measurement and a most recent state of charge estimate of the device (Dixler, 330) [Dixler, par. 0044, lines 18-20 and 7-13] (it is noted, after a duration, which is calculated by the controller -250- when the phase change material is no longer able to store latent heat, the controller -250- start coolant flow).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dixler and Al-Hallaj, as applies to claims 9 and 14, above, and further in view of Minta et al. (US 2011/0297346, herein “Minta”).
Regarding claim 10, the combination of Dixler and Al-Hallaj does not disclose: 
wherein the first and second phase change materials are combined together in a mixture.
Minta, also directed to thermal heat exchange systems comprising a thermal storage device (110) including a first phase change material having a first phase change temperature and a second phase change material having a second, different phase change temperature [par. 0041, lines 14-17], teaches that the phase change materials may be a mixture of phase change materials as an obvious variation of a series of phase change materials stacked sequentially based on a phase transition temperature of the materials [par. 0041, lines 9-13] as is the case of Al-Hallaj, for the purpose of allowing the phase transition temperature to be tuned based on the composition of the mixture [par. 0044, lines 13-14] optimizing heat transfer.

Regarding claim 11, the combination of Dixler, Al-Hallaj and Minta does not disclose: 
wherein the mixture comprises more of one of the phase change materials than the other.
However, Minta teaches the phase transition temperature of the phase change materials to be tuned based on the composition of the mixture [par. 0044, lines 9-14] and Al-Hallaj teaches that the structures (20, 32) containing the first phase change material (16) and the second phase change materials (30) can be the same or different [par. 0035, lines 3-5] and that it would have been obvious to one of skill in the art to provide or have various and alternative sizes, shapes, amounts and configurations of the structures containing the phase change materials, and therefore, the amount of phase change material with respect to each other, according to the user’s needs [par. 0035, lines 7-12].

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763